Appellant urges and argues at length that we should have reversed the case because the court's charge on murder without malice was not according to approved precedents. We are still of opinion that the court having charged upon murder without malice, and the jury having found appellant guilty of that degree of offense, appellant has no just ground of complaint.
We have again reviewed the record in the light of appellant's complaint of the charge of the court in submitting to the jury the issue of provoking the difficulty. Clearly under the State's testimony the issue was raised, and it was correctly submitted. The State witness who was present at the scene of the homicide, testified that when the parties approached each other appellant immediately hailed the witness and deceased, who were together, as is set out in our former opinion, and used words which might be deemed calculated to provoke a difficulty, and that immediately upon the using of such words a shooting that terminated fatally, began.
Believing the case properly disposed of, the motion for rehearing will be overruled.
Overruled.